Citation Nr: 1024833	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 25, 1974, to 
January 27, 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2007 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

Although the Veteran has not requested a hearing before the Board, 
he requested and was scheduled for a hearing before a Decision 
Review Officer at the RO in August 2008.  However, he failed to 
appear for such hearing.  The Board notes that the Veteran claimed 
that he did not receive several notifications of VA examinations 
and requested that the examinations be rescheduled.  However, he 
has not claimed that he did not receive the hearing notification, 
or requested that the hearing be rescheduled.  Further, there is 
no indication that the hearing notification letter was sent to an 
incorrect address.  As such, the Veteran's hearing request is 
considered withdrawn.


FINDINGS OF FACT

1.  The Veteran had more than 90 days of active service during a 
period of war, and the evidence reflects no income or net worth.

2.  The weight of the evidence does not establish that the 
Veteran's disabilities would render an "average person" 
unemployable; that the Veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors; or that he is otherwise deemed permanently and totally 
disabled.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected disability 
pension benefits have not been met.  38 U.S.C.A. §§ 105, 1502, 
1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.102, 3.301, 3.321(b)(2), 3.340, 3.342, 4.15-4.17 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  Proper VCAA notice must 
be provided to a claimant prior to the initial unfavorable 
decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  

In this case, the Veteran was advised in a November 2006 letter, 
prior to the initial unfavorable rating decision, of the evidence 
and information necessary to substantiate his claim for 
nonservice-connected pension, and the responsibilities of the 
Veteran and VA in obtaining such evidence.  As such, the duty to 
notify has been fulfilled.

With respect to the duty to assist, all pertinent, identified 
treatment records have been obtained and associated with the 
claims file.  In this regard, the Board notes that, when he filed 
his claim in October 2006, the Veteran identified treatment at a 
private clinic by Dr. T on unspecified dates for unspecified 
conditions.  In his December 2006 Income-Net Worth and Employment 
Statement (VA Form 21-527), the Veteran specified treatment 
during the previous 12 months for leg pain and bleeding from the 
nose and mouth by this same doctor at the G.A.C. Center on May 
31, 2006.  At that time, the Veteran provided copies of treatment 
records for that date.  Additionally, VA requested and obtained 
all other identified private records, including records dated in 
December 2008 and March 2009.  There is no indication that the 
Veteran has received any VA treatment or SSA disability benefits 
during the course of the appeal.  Further, the Veteran was 
afforded five VA examinations in July 2009 to determine the 
nature of and severity of his disabilities, including whether he 
is totally and permanently disabled as result of any disease or 
disorder.  The Veteran has not argued that such examinations are 
inadequate for adjudication purposes, and a review of the 
examination reports reveals no inadequacies.

To the extent that any pertinent treatment records may remain 
outstanding, the Board finds that the Veteran is not prejudiced 
by the absence of such records.  As discussed in detail below, 
the Veteran has reported substantially the same symptoms of his 
claimed disabilities throughout the course of the appeal, 
including in 2006, 2008, and 2009.  Significantly, the VA 
examination reports reflect a thorough analysis of the Veteran's 
lay description of his symptoms and prior treatment, as well as 
the medical evidence of record.  There is no indication that any 
outstanding treatment records would further illuminate the 
severity of his conditions.  Further, the Veteran has not claimed 
that any provider has told him that he is permanently and totally 
disabled, or unable to work, as a result of any disease or 
disorder.  

Accordingly, in the circumstances of this case, a remand would 
serve no useful purpose, as it would unnecessarily impose 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties 
to inform and assist the Veteran at every stage, at least insofar 
as any errors committed were not harmful to the essential 
fairness of the proceedings.  Therefore, the Veteran will not be 
prejudiced by a decision on the merits of his claim at this time.

II. Analysis

As pertinent to this case, basic entitlement to nonservice-
connected disability pension benefits exists if a veteran: (1) 
served in the active military, naval or air service for 90 days 
or more during a period of war; (2) is permanently and totally 
disabled by a nonservice-connected disability not due to the 
veteran's own willful misconduct; and (3) meets the net worth 
requirements under 38 C.F.R. § 3.274, and does not have an annual 
income in excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.3. 

For these purposes, a veteran will be deemed permanently and 
totally disabled if he or she is a patient in a long-term care 
due to disability, or has been determined to be disabled for the 
purpose of any benefits by SSA.  38 U.S.C.A. § 1502(a); 38 C.F.R. 
§ 3.3.  Additionally, permanent and total disability status will 
be established where the veteran is suffering from a disability 
reasonably certain to continue throughout the his or her life 
that is sufficient to render an "average person" unable to 
follow a substantially gainful occupation (unemployable).  38 
U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.3, 3.340, 3.342, 4.15.  
Certain additional rules apply to disabilities which require 
hospitalization for indefinite periods, and the question of 
permanence must be given special consideration for veterans under 
40 years of age.  See 38 C.F.R. § 3.342.  Alternatively, 
permanent and total disability status may be established by 
showing that the veteran (as opposed to the average person) is 
unemployable due to a disability reasonably certain to continue 
throughout his or her life.  Generally, the disability percentage 
requirements set forth in 38 C.F.R. § 4.16 must be met to 
establish a permanent and total disability on this basis.  
However, if such percentage requirements are not met, but a 
veteran is found to be unemployable by reason of disabilities, 
age, occupational background, and other related factors, a 
permanent and total disability rating may be granted for pension 
purposes on an extraschedular basis.  38 U.S.C.A. § 1502(a); 38 
C.F.R. §§ 3.3, 3.321(b)(2), 4.17.

Willful misconduct is an act involving conscious wrongdoing or a 
known prohibited action, which involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  Mere technical violation of police 
regulations or ordinances do not per se constitute willful 
misconduct.  Willful misconduct will be not determinative unless 
it is the proximate cause of injury, disease or death.  Further, 
the simple drinking of an alcoholic beverage is not, in and of 
itself, willful misconduct.  However, after drinking an alcoholic 
beverage to enjoy its intoxicating effects, if such intoxication 
results proximately or immediately in a disability, the 
disability will be considered due to the person's willful 
misconduct.  Organic diseases and disabilities that result from 
the chronic consumption of alcoholic beverages will not be 
considered due to willful misconduct.  38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(n), 3.301(c)(2). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran had 94 days of active service during 
the Vietnam War era.  See, e.g., DD Form 214; January 2007 
response from National Personnel Records Center (NPRC) verifying 
service dates.  Further, he has no verifiable income or net 
worth.  See December 2006 VA Form 21-527; March 2009 report of 
contact.  As such, the determinative question on appeal is 
whether the Veteran is permanently and totally disabled from a 
disability not due to his own willful misconduct.  

In this regard, the Veteran claims that he is disabled and unable 
to work due to bleeding from the rectum, mouth, and nose; an 
inability to walk or stand for extended periods due to pain in 
the legs; and shortness of breath.  He reports that he has been 
diagnosed with a "bad liver," gallstones, "holes" in his neck, 
and "bad" digestive problems.  See statements dated in December 
2006 and March 2009; December 2006 Income-Net Worth and 
Employment Statement (VA Form 21-527); April 2008 substantive 
appeal. 

The Veteran was afforded five VA examinations in July 2009.  At a 
general medical examination, he reported having low back pain, 
fatigue, bleeding from the nose, shortness of breath, and pain at 
a level of 9 on a 10-point scale.  The Veteran stated that he had 
been unemployed for 15 years, but he had previously worked as a 
janitor and performing common labor.  He was able to engage in 
activities of daily living without restriction.  The Veteran was 
noted to be of average build with "grand obesity," weighing 
approximately 320 pounds.  He reported smoking an average of four 
packs of cigarettes per day for 25 years and drinking at least a 
12-pack of beer per day for 20 years, until quitting both in 
December 2008.

Upon review of the Veteran's lay statements and medical records, 
particularly records from a December 2008 hospitalization at 
University Medical Center, as well as physical examination and 
necessary testing, the VA general medical examiner diagnosed the 
Veteran with multiple disorders.  Specifically, he was diagnosed 
with chronic obstructive pulmonary disease, peptic ulcer disease, 
esophageal varices, cholelithiasis, chronic diarrhea, umbilical 
hernia, erectile dysfunction, benign prostatic hyperplasia, 
cirrhosis of the liver, thrombocytopenia (as likely as not 
secondary to alcoholism and cirrhosis of the liver), and moderate 
anemia (as likely as not secondary to cirrhosis of the liver).  
The examiner also referred to the separate dermatology, 
orthopedic, and psychiatric consultations.  He further noted that 
there was severe gastroesophageal reflux disease (GERD), an area 
of constriction in the rectum, and possible polyps in the 
descending colon.  Nevertheless, the examiner opined that, from a 
general medical standpoint, there were no disabilities that would 
preclude the Veteran from his usual employment.

At an examination pertaining to the nose, sinus, larynx, and 
pharynx, the Veteran reported having a history of nosebleeds 
during the time he was having the most difficulties with his 
liver, stating that his nose would bleed whenever he coughed or 
blew his nose.  The Veteran further reported that he has not had 
any significant nosebleeds since being treated for his problems.  
He denied any other ear, nose, or throat problems other than an 
abscess on the neck which required surgical drainage several 
years earlier.  Upon physical examination, the VA examiner found 
no abnormalities in the ear, oral cavity, pharynx, larynx, neck, 
or sinuses.  The Veteran had clinically normal hearing, and there 
was a very mildly deviated septum, with no evidence of recent or 
current epistaxis (nosebleeds) and or sinusitis.

At a spine examination, the Veteran stated that he previously 
worked cutting grass with a tractor and reading water meters for 
a small city, but he is unable to perform those jobs now due to 
back pain.  He reported having pain in the thoracic and upper 
lumbar area for approximately 2-3 years, which radiates up the 
spine.  He stated that his back pain is present 90 percent of the 
time, and he was unable to identify any aggravating factors but 
stated that it is decreased by bed rest.  The Veteran also 
reported pain in the right leg that is present only when walking 
and goes away with rest.  He denied any urinary or fecal 
incontinence, as well as any episodes of bed rest for 24 hours or 
more during the past 12 months.  He reported flare-ups when it 
rains or during cold weather, stating that his back aches for 1-2 
days.  Upon physical examination, range of motion and 
neurological testing, and x-rays of the spine, the Veteran was 
diagnosed with grade one spondylolisthesis at L4-5 and lumbar 
strain.  There was some limited motion of the thoracolumbar 
spine, with no objective or subjective signs of pain during range 
of motion testing, and no significant additional limitation after 
repetitive movement.  With respect to the right leg, the Veteran 
denied knee and ankle pain, and inspection revealed "very, very 
minimal" puffiness and an area of localized tenderness.  There 
was some limited flexion of the knee, with no objective pain and 
no change after repetitive motion.  The examiner opined that 
nothing found during the examination prevents the Veteran from 
performing his reported previous occupations. 

At an examination pertaining to skin diseases, the Veteran 
reported having rashes over his chest and back that have come and 
gone throughout his life, but no prior treatment.  He stated that 
he had been unemployed as a janitor and a laborer for the past 15 
years because of mental health issues.  The examiner opined that 
the skin examination was normal, and it provided no basis for 
unemployability.

At a mental health examination, the Veteran reported occasional 
frustration with "what he is unable to do," stating that he 
cannot get up from a sitting position without help and cannot 
walk very well.  He stated that his symptoms were slight, weekly, 
and intermittent since 7 years ago.  The Veteran was not looking 
for work.  He reported no unemployment or time off from work due 
to mental health, no past psychiatric history, and no current 
mental health treatment.  Upon review of the claims file and a 
mental status examination, the Veteran was diagnosed with alcohol 
dependence in sustained early remission.  He was assigned a 
general assessment of function (GAF) of 90, which the examiner 
stated reflects no impairment in employment and social 
functioning.  The examiner noted that the Veteran was no longer 
drinking, and opined that the Veteran's mental health has no 
impact on his ability to work and confers no disability.  

Review of the private treatment records in the claims file, which 
are dated in May 2006, December 2008, and March 2009, reflects 
symptoms consistent with those recorded in the VA examination 
reports, as summarized above.  

In addition to previous employment as a janitor, meter reader, 
and general laborer as reported at the VA examinations, the 
Veteran reported in December 2006 that he had recently worked as 
a "stock guy" in a grocery store and was unable to work as of 
August 2006.  See VA Form 21-527.  The Veteran was born in 
October 1956 and has an 11th grade education.  See DD Form 214.

Based on the foregoing evidence, the Board finds that the Veteran 
is not permanently and totally disabled as a result of any 
disability, even considering those that are secondary to 
alcoholism and smoking.  The Board acknowledges that the Veteran 
suffers from numerous diseases and disorders.  However, there is 
no indication that he has received any treatment at a long-term 
care facility during the course of the appeal.  Further, the 
Veteran has not claimed that he has been determined to be 
disabled by SSA, and a January 2007 inquiry reflects no SSA 
disability benefits as of that date.  Additionally, the weight of 
the evidence does not establish that the Veteran's disabilities 
are sufficient to render an average person unable to follow 
substantially gainful employment, or that he is unemployable as a 
result of such disabilities, to include when considering his age, 
previous occupations, and other related factors.  See 38 C.F.R. 
§§ 3.3, 3.321(b)(2), 3.340, 3.342, 4.15, 4.17.  As such, further 
discussion of disability ratings for the purposes of meeting the 
percentage requirements under 38 C.F.R. § 4.16 is unnecessary.

The Board has considered the Veteran's lay testimony in coming to 
this conclusion.  While the Veteran is competent and credible as 
to the observable symptoms of his conditions, the Board finds his 
testimony as to their functional effects to be less than 
credible.  In this regard, the Veteran has made inconsistent 
statements as to the timing and reasons for his lack of 
employment.  Specifically, as summarized above, he has stated at 
various times that he has been unemployed for 15 years or since 
2006.  Further, he claimed at the VA skin examination that he was 
unemployed due to mental health, while he has otherwise claimed 
permanent and total disability due to his physical ailments.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Additionally, the 
Board finds that the Veteran's testimony as to the functional 
effects of his conditions, to include his employability, is 
outweighed by the opinions of the July 2009 VA examiners.  Such 
opinions are highly probative, as they reflect the VA examiners' 
specialized knowledge, training, and experience as to the effects 
of the Veteran's subjective and objective symptoms on the average 
person, as well as consideration of all relevant lay and medical 
evidence of record concerning the effects of such disabilities on 
the Veteran himself.  
  
Accordingly, the evidence does not establish permanent and total 
disability, and the criteria for nonservice-connected disability 
pension benefits have not been met.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 C.F.R. § 
3.102.


ORDER

Entitlement to nonservice-connected disability pension benefits 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


